IN THE UNITED STATES COURT OF APPEALS
                                          FOR THE FIFTH CIRCUIT



                                                                  No. 98-60335


JAMES MAZE,

                                                                                                                       Plaintiff-Appellee,

                                                                        versus

EDWARD HARGETT, Superintendent,
Mississippi State Penitentiary; ROGER COOK;
ROBERT ARMSTRONG; OLIVAR JONES

                                                                                                                      Defendants-Appellants.


                                          Appeal from the United States District Court
                                            for the Northern District of Mississippi
                                                     (4:94-CV-211-D-A)


                                                               October 27, 1999

Before KING, Chief Judge, STEWART, Circuit Judge, and ROSENTHAL*, District Judge

PER CURIAM:**

           Prison officials at Mississippi State Penitentiary at Parchman, Mississippi (“Parchman”) appeal

from the district court’s final judgment and order. The district court ruled that prison officials

violated 42 U.S.C. § 1983 when officials denied inmate James Maze (“Maze”) the ability to exercise

outdoors five hours per week, thus depriving Maze of his Eighth Amendment right against cruel and

unusual punishment. Furthermore, the prison officials claim that the district court erred when it

           *
             District Judge of the Southern District of Texas, sitting by designation.

           **
             Pursuant to 5th CIR. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited
circumstances set forth in 5th CIR. R 47.5.4.
rejected their affirmative defense of qualified immunity, and awarded nominal damages of $1 and

granted injunctive relief. For the following reasons we affirm.

                       FACTUAL AND PROCEDURAL BACKGROUND

       Maze entered the maximum security unit at Parchman in September 1990. Because of the

nature of his offense, child molestation, Maze was classified as “C” custody and was placed in

protective custody/administrative segregation in Unit 32-B. Maze has been in protective custody

since 1990. He was on lock-down status except for library call, sick call, or yard call. He was

sentenced to 120 years in prison and will have to remain in protective custody for the duration of his

sentence. Maze filed this §1983 action alleging that prison officials denied him access to outdoor

exercise.1 A magistrate judge conducted a bench trial on January 30, 1996. Maze presented

evidence, however, the prison officials did not present a case-in-chief.

       Maze called six witnesses.2 The evidence demonstrated that Unit 32-B and 32-D shared

exercise yards and thus operated on a “3/2” system. During one week, inmates from Unit 32-B

would use the yard on Monday, Wednesday, and Friday. Inmates from Unit 32-D would use the yard

on Tuesday and Thursday. The next week, the units would switch days. Maze’s opportunity to

exercise decreased by one-half. Sometime during Maze’s incarceration, a determination was made

to split the time for outside exercise by Unit 32-B inmates into two groups; thus decreasing Maze’s

outdoor exercise opportunities in-half again.



       1
           See MDOC Policy and Procedure No. 08.06.3 effective June 13, 1993. This regulation
states that exercise periods shall be available for one hour per day, five days per week. The exercise
shall be “outside the cells” unless security or safety considerations dictate otherwise.
       2
       These witnesses included fellow inmates, and defendants, Olivar Jones, Robert Armstrong
and Edward Hargett. The magistrate dismissed Maze’s claims against defendant Stewart Murphy.

                                                  2
         Maze argued that under the MDOC he is entitled to be granted five hours per week outside

his cell, and that he is entitled to have a reasonable amount of time outdoors rather than in one of the

two day rooms located within Unit 32-B. The magistrate found that as matter of course Maze was

permitted outside of his cell for one hour on an average of four times a week.

         Maze and the other inmate witnesses testified that it is easier for the guards to take them to

the day room during yard call instead of outside, because outside yard call requires that a guard

supervise the inmates at all times. Dimensions of the day room were estimated between 16' x 20' to

20' x 20', and there were normally twelve to fourteen people in the room at a time. Only four to eight

people could sit down in the room at a time. The room contained no games or activities and many

of the prisoners smoked, thus depriving the other inmates of fresh air.

         The magistrate judge concluded that Maze’s complaint was not centered around being

allowed out of his cell for one hour five days a week; but instead, his complaint was that he was not

allowed to have outdoor yard call. Maze claimed that he was being deprived of the fresh air and

sunshine necessary to keep him both physically and mentally healthy.

         Maze testified that in the day room he would walk backwards, think, pray, and sing. He

claimed that his restricted movements have caused his physical condition to deteriorate. Also, Maze

claimed that his feet swelled when he was unable to go outside. Prison officials offered no affirmative

evidence to contradict Maze’s claims of physical deterioration.

         Based on Maze’s testimony, the records he kept in 1993, and MDOC isolation/segregation

records kept during 1995, the magistrate concluded that Maze had a total of twelve days outdoor

exercise in 1993 and twenty days in 1995, fourteen of those days coming after his case was set for

trial.


                                                   3
       The magistrate judge concluded that “Maze [was] being subjected to additional punishment

in being denied sufficient outdoor exercise to maintain his physical health, and psychological well-

being” all in violation of the Eighth Amendment of the United States Constitution.

       After a de novo review of the record, the district court on April 24, 1998 adopted the

magistrate judge’s findings of fact and law. The court concluded that the only exercise opportunity

outside of Maze’s cell was in a “smoke-filled, crowded day room whose dimensions lie[d] somewhere

between 16' x 20' and 20' x 30'.” Based upon this fact, and in light of the length of Maze’s sentence

and the amount of time spent in his cell daily, the court found that prison officials violated Maze’s

Eighth Amendment right against cruel and unusual punishment by depriving him of an adequate

opportunity for exercise.

                                    STANDARD OF REVIEW

       On appeal from a bench trial this court reviews the district court’s factual findings for clear

error and its conclusions of law de novo. FED. R. CIV. P. 52(a); Odom v. Frank, 3 F.3d 839, 843 (5th

Cir. 1993). A trial court's findings of fact are accepted unless clearly erroneous or grounded on an

erroneous view of the law, or an incorrect legal standard. See Pullman-Standard v. Swint, 456 U.S.

273, 289, 102 S.Ct. 1781, 1789-90, 72 L.Ed.2d 66 (1982); see also Branch-Hines v. Hebert, 939

F.2d 1311, 1320 (5th Cir.1991). Where there exists two permissible views of the evidence, a fact

finder's choice between them cannot be clearly erroneous, even if the reviewing court would have

weighed the evidence differently. Branch-Hines v. Hebert, 939 F.2d at 1321. Thus, a finding of fact

is clearly erroneous only if the reviewing court, after reviewing the entire record, is convinced that

the trial court made a mistake. Texas Pig Stands, Inc. v. Hard Rock Café Int'l, Inc., 951 F.2d 684,




                                                  4
693 (5th Cir.1992). Questions of law, however, are reviewed de novo. Branch-Hines v. Hebert,

939 F.2d at 1320.

                                            DISCUSSION

Eight Amendment Violation

          Defendants argue that the district court erred in finding that they violated Maze’s Eighth

Amendment right. Specifically, they contend that the district court erred in finding that Maze’s

continuous lack of outdoor exercise posed a “sufficiently imminent danger of significant harm” during

the tenure of his sentence. For the following reasons we affirm the district court and conclude that

Maze’s Eighth Amendment right was violated.

          A prison official violates the Eighth Amendment prohibition against cruel and unusual

punishment when two requirements are met. First, the objective component requires that the alleged

deprivation be “sufficiently serious.” Farmer v. Brennan, 511 U.S. 825, 834, 114 S.Ct. 1970, 1977,

128 L.Ed.2d 811 (1994); see also Wilson v. Seiter, 501 U.S. 294, 298, 111 S.Ct. 2321, 2327, 115

L.Ed.2d 271 (1991). This objective component is contextual and should be responsive to

contemporary standards of decency; in prison conditions cases the deprivation must be of an extreme

nature that results in the denial of the prisoner’s most minimal life necessities. See Farmer, 511 U.S.

at 834, 114 S.Ct. at 1977; Hudson v. McMillan, 503 U.S. 1, 8, 112 S.Ct. 995, 1000, 117 L.Ed.2d11

(1992).

          The second requirement necessary to demonstrate a violation of the Eighth Amendment is that

prison officials must have a sufficiently culpable state of mind, specifically, that the prison officials

be deliberately indifferent to an inmate’s health and safety. See Farmer, 511 U.S. at 834, 114 S.Ct.




                                                   5
at 1977. A prison official is considered to be deliberately indifferent when the official knows of and

disregards an “excessive risk” to an inmate’s health and safety. Id. at 837, 114 S.Ct. at 1979.

       Neither the Supreme Court nor this court have specifically held that prisoners enjoy an

absolute right to outdoor exercise. See Green v. Ferrel, 801 F.2d 765, 771-72 (5th Cir. 1986).

However, we have held that while deprivation of exercise itself is not per se cruel and unusual

punishment, confinement for long periods of time without any exercise may constitute cruel and

unusual punishment. See Ruiz v. Estelle, 679 F.2d 1115, 1152 (5th Cir. 1982), modified, 688 F.2d

266 (5th Cir. 1982).   While the district court acknowledged that Maze’s complaint was ultimately

about being deprived of outdoor exercise opportunities, this court has recognized that the absence

of outdoor exercise opportunities may constitute an Eighth Amendment violation. See Montana v.

Commissioner’s Court , 659 F.2d 19, 22 (5th Cir. Unit A 1981); McGruder v. Phelps, 608 F.2d 1023,

1025 (5th Cir. 1979). In considering whether an inmate’s need for regular exercise has been met, the

factors to consider are: (1) the size of the inmate’s cell, (2) the amount of time the inmate spends

locked in his cell each day, and (3) the overall length of his confinement. Ruiz, 679 F.2d at 1152.

       The district court properly considered these factors and determined that Maze was being

denied an adequate opportunity to exercise. The district court made the following factual findings.

Maze has been in protective custody since 1990. He is on lock down status except for library call,

sick call, or yard call and spends approximately twenty-three hours in his cell daily. He is sentenced

to 120 years, and will have to remain in protective custody for the duration of his sentence. In 1993,

Maze was allowed only twelve days of outdoor exercise and a total of twenty days of outdoor




                                                  6
exercise in 1995.3 The prisoners were taken out of their cells to the indoor day room four to five days

a week. There were twelve or fourteen people in the day room. Also, there were no games or

activities, and many of the inmates smoked which deprived the others of fresh air. The district court

concluded that virtually the only exercise opportunity Maze had was in this crowded smoke-filled day

room with estimated dimensions between 16' x 20' and 20' x 30'.4 Our review of the record confirms

that the prison officials offered no contradictory evidence regarding Maze’s opportunity to exercise.

Without contradictory evidence we will not disturb the district court’s factual findings. See Branch-

Hines, 939 F.2d at 1320. Therefore, we conclude that based on the Ruiz factors, Maze was denied

an adequate opportunity to exercise.5

       The second requirement that must be met to demonstrate an Eighth Amendment violation is

to show that the prison official’s state of mind was one of “deliberate indifference” to the inmate’s

health and safety. See Farmer, 511 U.S. at 834, 114 S.Ct. at 1977; Wilson, 501 U.S. at 302, 111

S.Ct. at 2325; Bradley v. Puckett, 157 F.3d 1022, 1025 (5th Cir. 1998). A prison official cannot be

found liable under the Eighth Amendment unless the official knows of and disregards an “excessive

risk” to inmate health or safety. Farmer, 511 U.S. at 837, 114 S.Ct. at 1979; See also Stewart v.


       3
        These findings were based on the Maze’s testimony, his records kept during a similar state
court action in 1993, and MDOC isolation/segregation records kept in 1995. Maze previously
brought suit in the Circuit Court of Sunflower County, Mississippi in 1993 making identical claims.
       4
         In contrast the estimated dimensions of the yard are 100' x 60', with small yard pens built
inside the larger space.
       5
          Although at first glance, our conclusion appears to contradict Wilkerson v. Maggio, 703
F.2d 909 (5th Cir. 1983)(constitutional minimums were satisfied where an inmate was denied outside
exercise for six years, but was allowed o utside of his cell one hour daily) Wilkerson is factually
                                                                             ,
distinguishable. In Wilkerson, the inmate was allowed to walk indoors on a thirty-yard tier which was
lined with windows allowing the inmate sunshine and fresh air. See 703 F.2d at 911. In the present
case, Maze’s cell and the small crowed smoked-filled day room did not allow sunshine and fresh air.

                                                  7
Murphy, 174 F.3d 530, 533 (5th Cir. 1999); Downey v. Denton County, 119 F.3d 381, 388 (5th Cir.

1997). The prison officials argue that they were not deliberately indifferent to a serious threat to

Maze’s health or safety, because the lack of exercise presented no actual threat to Maze’s health.

To support this contention, the prison officials point to the district court finding that Maze suffered

no serious or significant injury from the denial of adequate exercise opportunities.

        However, the district court also found that if prison officials continued to deny Maze adequate

exercise for the remainder of his sentence, Maze would suffer significant physical harm. Prisoners

may obtain relief for prison conditions that are not currently harmful, but do pose a substantial risk

of serious injury or illness in the future. See Farmer, 511 U.S. at 845, 114 S.Ct. at 1983; Hellig v.

McKinney, 509 U.S. 25, 33, 113 S.Ct. 2475, 12d L.Ed.2d 22 (1993) (stating that it would be odd

to deny relief t o inmates who have proven an unsafe condition in their prison on the ground that

nothing yet has happened to them). Deliberate indifference is demonstrated by proving that the prison

official knew of the substantial risk of serious harm to the inmate. Whether a prison official had the

requisite knowledge of a substantial risk to the prisoner is a question of fact. Farmer, 511 U.S. at

842, 114 S.Ct. at 1981; see also Newton v. Black, 133 F.3d 301, 308 (5th Cir. 1998).

        The district court found that the defendants knew of the substantial risk of serious harm to

Maze from a lack of adequate exercise and responded to that risk of harm with deliberate

indifference. Because this is a finding of fact, it should not be disturbed unless it is clearly erroneous.

Thus, even if a reviewing court would have weighed the evidence differently and reached a contrary

conclusion, a trial court’s finding of fact shall not be disturbed unless it is unsupported by the

evidence. See Brach-Hines, 939 F.2d at 1321. Prison officials Edward Hargett and Oliver Jones

also admitted that they received complaints from Maze regarding his lack of outside yard call.


                                                    8
Furthermore, a Mississippi state court judge in a civil action filed by Maze had ordered prison officials

to provide inmates in 32-B regular opportunities for outdoor exercise. Yet, despite the court’s order

and Maze’s complaints, prison officials continued to deny Maze the opportunity for adequate

exercise. Therefore, we conclude that there was sufficient evidence to support the district court’s

finding that prison officials were deliberately indifferent to Maze’s lack of adequate opportunity to

exercise. Based on the above conclusions, we affirm the district court’s holding that Maze’s Eighth

Amendment right was violated by the prison officials.

Qualified Immunity

        Next, we determine whether the prison officials are entitled to qualified immunity. The

doctrine of qualified immunity shields an official performing discretionary functions from civil

damages liability, provided the official’s actions meet the test of “objective legal reasonableness.”

Harlow v. Fitzgerald, 457 U.S. 800, 819, 102 S.Ct. 2727, 2739, 73 L.Ed.2d 396 (1982); Petta v.

Rivera, 143 F.3d 895, 899 (5th Cir. 1998) (per curiam). In other words, public officials are shielded

from liability for civil damages as long as their conduct does not violate clearly established statutory

and constitutional rights of which a reasonable person would have known. See Anderson v.

Creighton, 483 U.S. 635, 639, 107 S.Ct. 3034, 3038, 97 L.Ed.2d 523 (1987); Davis v. Scherer, 468

U.S. 183, 194 104 S.Ct. 3012, 3019, 82 L.Ed.2d 139 (1984); Boddie v. City of Columbus, Miss., 989

F.2d 745, 747 (1993).

        Courts must carefully identify the “clearly established law” at the proper level of generality

so that the defense of qualified immunity will serve its intended purpose, i.e., to allow officers

“reasonably [to] anticipate when their conduct may give rise to liability for damages.” Petta, 143

F.3d at 899 (quoting Anderson v. Creighton, 483 U.S. at 689-40, 107 S.Ct. at 3039) Thus, for a


                                                   9
right to be clearly established, we require that its “contours . . . must be sufficiently clear that a

reasonable official would understand that what he is doing violates that right.” Id. Decisions of the

Supreme Court and the Fifth Circuit determine whether a law was clearly established. See, Boddie

989 F.2d at 748 (citations omitted).

       Defendant prison officials argue that the district court erred when it rejected their affirmative

defense of qualified immunity because Maze failed to articulate a clearly established constitutional

right. However, we disagree. Deprivation of an inmate’s basic human needs violates the Eighth

Amendment. See Wilson v. Seiter, 501 U.S. 294, 298, 111 S.Ct. 2321, 2127, 115 L.Ed.2d 271

(1991). “[I]nmates require regular exercise to maintain reasonably good physical and psychological

health.” Ruiz, 679 F.2d at 1152. Although an inmate does not enjoy an absolute right to outdoor

exercise or recreation, we have recognized that an extended deprivation of exercise opportunities,

whether outdoors or indoors, may violate an inmate’s rights not to be subjected to cruel and unusual

punishment. See Green, 801 F.2d at 771-72; Ruiz, 679 F.2d at 1152. Furthermore, in Ruiz, we

observed that “courts have held that confinement of inmates for long periods of ti me without

opportunity for regular physical exercise constitutes cruel and unusual punishment.” 679 F.2d at 1152

(citations omitted). Thus, under Ruiz and Green, inmates confined in small quarters during the

majority of their extended sentences enjoy a right to adequate exercise and recreation.6



       6
          When reviewing a claim of qualified immunity, we determine not only the current applicable
law, but whether the law was clearly established at the time an action occurred. See Petta, 143 F.3d
at 900, n. 4; Rankin v. Klevenhagen, 5 F.3d 103, 108 (5th Cir. 1993): Mouille v. City of Live Oak,
918 F.2d 548, 551 (5th Cir.1990). “If the law at that time was not clearly established, an official
could not reasonably be expected to anticipate subsequent legal developments, nor could be fairly be
said to ‘know’ that the law forbade conduct not previously identified as unlawful.” Harlow, 457 U.S.
at 818, 102 S.Ct. at 2738. Ruiz and Green were decided before Maze’s incarceration and have
remained undisturbed by subsequent precedent.

                                                  10
        The district court made a factual finding that the outdoor facilities provided the only adequate

means for exercise because the indoor facilities were insufficient. A careful review of the bench trial

transcript reveals that there was evidence to support the district court’s finding that the outdoor

facilities afforded the only adequate means for recreation and exercise.7 Accordingly, we cannot say

that the district court’s finding of fact was clearly erroneous. See Branch-Hines, 939 F.2d at 3121.

Therefore, because the defendants deprived Maze of sufficient access to the only adequate facilities

for recreation and exercise, they violated Maze’s clearly established constitutional right.

        Once we determine that a clearly established constitutional or statutory right has been

violated, we next address whether the official acted reasonably under settled law in the circumstances

with which the official was confronted. See Hunter v. Bryant, 502 U.S. 224, 112 S.Ct. 534, 116

L.Ed.2d 589 (1991); William v. Bramer, 680 F.3d 699, 702 (5th Cir. 1999) (“[i]f we find that a

constitutional right has been violated, our second inquiry is whether the governmental officials’

actions were objectively reasonable”); Jones v. Collins, 132 F.3d 1048, 1052 (5th Cir.1998)(“even

if the official's conduct violated a clearly established constitutional right, the official is nonetheless

entitled to qualified immunity if his conduct was objectively reasonable); Lampkin v. City of

Nacogdoches, 7 F.3d 430 (5th Cir. 1993). This inquiry is conducted without regard for the prison

officials’ actual state of mind or subjective motivations. Instead, the court attempts to put itself “in

the shoes of a reasonable [prison official] as he or she approaches a given situation and assesses the

likelihood of danger in a particular context .” Fontenot v. Cormier, 56 F.3d 669, 673 (1995); United


        7
          Evidence adduced at trial indicated that the “day room” in which Maze was permitted one
hour per day was 20' x 20', and was usually populated with at least twelve people at any given time.
The district court noted that each person would only have approximately 5' x 10' area in which to
exercise. Also, testimony from inmates that the day room was smoke-filled went unchallenged by
defendants.

                                                   11
States v. Rideau, 969 F.2d 1572, 1574 (5th Cir.1992) (en banc). Objective reasonableness is a matter

of law for the courts to decide, see Williams, 180 F.3d at 703, which we review de novo. See Odom,

3 F.3d at 843.

        Policy 08.17 of the Mississippi Department of Corrections (the “Policy”) was introduced into

evidence at the bench trial. The Policy provides guidelines for “close confinement.”8 Regarding

exercise, the Policy states:

                 Exercise periods shall be available for a minimum of one (1) hour per
                 day, five (5) days a week. This exercise shall be outside the cell,
                 unless security or safety considerations dictate otherwise

(Emphasis added). Testimony from prison officials indicates that they relied on the express language

in the Policy to justify their actions because the Policy on its face merely requires exercise outside the

cell, not outdoors.9 Nevertheless, defendants’ apparent reliance on the policy is not dispositive. In



        8
         Under Policy 08.17, “close confinement” is a classification status requiring close supervision
and continual security control.
        9
            The following exchange took place between Maze and Captain Jones:

            Q.   MAZE: You’re speaking about – you’re willing to certify Captain Jones, that
                 while you were captain of 32-B building, testifying under oath, that all the
                 inmates when they asked for recreation were given under MDOC 32 8 point
                 17 plan Monday, Wednesday, Friday one week, Tuesday, Thursday of the
                 next week, you’re testifying that all inmates that wanted that got it when you
                 were there for six months?

            A.   CAPTAIN JONES: You either – the policy, as I recall, states that you have an hour
                 out of your cell. It didn’t say, “Take you out on the yard.” We have recreation inside.
                 We can put you there set hours a day, so it. It really didn’t specify you had to go
                 outside for each time, but I believe –

(Tr. Vol III, at 25). Also, during cross -examination conducted by counsel for the defendants, Officer
Armstrong acknowledged that the Policy did not specify whether they were to provide inmates
outside recreation and exercise. (Tr. Vol. III, at 56)

                                                   12
a state civil suit filed by Maze in 1993, approximately a year before his federal suit, a Mississippi state

court judge adopted a magistrate’s recommendation which stated that “MDOC follow the policy

outlined in policy 08.17 and provide inmates housed at unit 32 some outside exercise weather

permitting unless security and safety considerations dictate otherwise.”10 Despite the state court’s

order, prison officials continued to deprive Maze any adequate opportunity to exercise. MDOC

records indicate that Maze received only thirteen days of outside exercise in 1993 and twenty days

of outside exercise in 1995,11 fourteen of which were allowed after prison officials learned that

Maze’s case was set for trial. Thus, in light of the state court’s directive, the small and crowded

smoked filled conditions of the indoor day room, and Maze’s complaints to priso n officials, we

conclude that it was not objectively reasonable for prison officials to deny Maze adequate time for

outdoor exercise. Therefore, we affirm the district court’s ruling that the defendants were not entitled

to qualified immunity.

Damages and Injunctive Relief

         Compensatory damages awarded pursuant to § 1983 are governed by common law tort

principles. Keyes v. Lauga, 635 F.2d 330, 336 (5th Cir.1981). Absent an error of law, the reviewing

court will sustain the amount of damages awarded by the fact finder, unless the amount is clearly

erroneous or so gross or inadequate as to be contrary to right reason. Thompkins v. Belt, 828 F.2d

298, 301 (5th Cir.1987). The district court found that Maze failed to demonstrate that he suffered



        10
             See Order Adopting Finding and Recommendation of Judgment, Misc. No. 93-3845
        11
            The magistrate judge did not permit Maze to introduce MDOC records of outdoor
recreation for 1994 because the records had his handwritten notes on them. However, the magistrate
judge inferred from the 1993 and 1995 MDOC records that Maze’s exercise pattern in 1994 was
probably no different.

                                                    13
present physical injury.12 The record is devoid of any medical evidence offered in support of Maze’s

claim. As such, the district court reduced the magistrate judge’s compensatory damages award from

$750 to a nominal award of $1. We find no error in the district court’s award. See Carey v. Piphus,

435 U.S. 247, 266-67, 98 S.Ct. 1042, 1053-54, 55 L.Ed.2d 252 (1978) (nominal damages are

permitted in a § 1983 action even without proof of actual injury); Brady v. Fort Bent County, 145

F.3d 691, 717 (5th Cir. 1998); Irby v. Sullivan, 737 F.2d 1418, 1433 n. 30 (5th Cir.1984).

        Defendants also challenge the district court’s order of injunctive relief. However, since the

filing of the notice of appeal Maze has been permanently transferred to another correctional facility.13

Accordingly, this issue has become moot.

        Therefore, we affirm the district court’s final order and judgment.




        12
             Maze merely complained that at one point his feet had swollen due to the lack of exercise
outdoors.
        13
             Maze was transferred to Wilkerson County Correctional Facility on January 8, 1998.

                                                   14